Case 2:20-cv-01259-DOC-KK Document 27 Filed 08/12/20 Page 1 of 1 Page ID #:322




  1
  2
                                                                     JS-6
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    RYAN MICHELMAN,                             Case No. CV 20-1259-DOC (KK)
 11                              Plaintiff,
 12                        v.                      JUDGMENT
 13    CITY OF LOS ANGELES, ET AL.,
 14                              Defendant(s).
 15
 16
 17         Pursuant to the Order Accepting Findings and Recommendation of United
 18   States Magistrate Judge,
 19         IT IS HEREBY ADJUDGED that Plaintiff’s federal claim is dismissed with
 20   prejudice and without leave to amend and this matter is, hereby REMANDED to the
 21   Superior Court of California, County of Los Angeles.
 22
 23   Dated: August 12, 2020
 24
                                              HONORABLE DAVID O. CARTER
 25                                           United States District Judge
 26
 27
 28
